 Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.1 Filed 03/11/21 Page 1 of 20




                              United States District Court
                            Western District of Michigan



Al Jessup
      Plaintiff,
vs.                                         Case no:
Nathan Olson (individually and in
his official capacity), Ingham              Hon.
County, William Eberhardt
(individually), Les Rochefort               COMPLAINT
(individually), Ray Durham
(individually), Peter Smith                 DEMAND FOR JURY TRIAL
(individually), Confidential
Informant #28068 (individually and
in their official capacity), Other
Unknown John or Jane Does
(individually and in their official
capacities),
      Defendants.


Dustyn Coontz (P80102)
Attorney for Al Jessup
1100 W. Saginaw St.
Suite 4A
Lansing, MI 48915
(517) 940-8004
dc@coontzlaw.com
 Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.2 Filed 03/11/21 Page 2 of 20




                              COMPLAINT


     Al Jessup, through his attorney, Dustyn Coontz, appears and states


the following:


                             JURISDICTION


  1. Under 28 U.S.C. § 1331, this Court has original jurisdiction to hear all


     claims “arising under the Constitution [or] laws . . . of the United


     States.”


  2. This complaint brings suit under 42 U.S.C. § 1983 and alleges


     violations of the U.S. Constitution.


  3. Under 28 U.S.C. § 1367, this Court also has supplemental jurisdiction


     for “all other claims that are so related to claims in the action within


     such original jurisdiction that they form part of the same case or


     controversy under Article III.”




                                        2
Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.3 Filed 03/11/21 Page 3 of 20




 4. This complaint also alleges violations of Michigan state law, but the


    facts supporting the state claims are the same facts supporting the


    federal claims.


                                                 VENUE


 5. Venue is proper both because at least one defendant resides in this


    District​1 and because the events “giving rise to the claim occurred” in


    this District.​2


                                               PARTIES


 6. Plaintiff, Al Jessup, resides at 1523 W. Rundle Ave. Lansing, MI


    48910.


 7. At all material times, defendant Nathan Olson was a deputy with the


    Ingham County Sheriff’s Department who was acting individually


    and in his official capacity.




    1
        28 U.S.C. § 1391(b)(1); see also 28 U.S.C. § 1391(c)(2).
    2
        28 U.S.C. § 1391(b)(2).
                                                           3
Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.4 Filed 03/11/21 Page 4 of 20




 8. At all material times, defendant Confidential Informant #28068’s


    acted individually and in their official capacity as an agent of the


    Ingham County Sheriff’s Department.


 9. Ingham County is a political subdivision of Michigan located in the


    federal Western District of Michigan.


 10. At all material times, William Eberhardt was employed by the


    Michigan State Police.


       a. While being sued in his individual capacity, Eberhardt was


          acting under color of state law as an employee of the Michigan


          State Police.


 11. At all material times, Les Rochefort was employed by the Michigan


    State Police.


       a. While being sued in his individual capacity, Rochefort was


          acting under color of state law as an employee of the Michigan


          State Police.


                                       4
Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.5 Filed 03/11/21 Page 5 of 20




 12. At all material times, Peter Smith was employed by the Michigan


    State Police.


       a. While being sued in his individual capacity, Smith was acting


          under color of state law as an employee of the Michigan State


          Police.


 13. At all material times, Ray Durham was employed by the Michigan


    State Police.


       a. While being sued in his individual capacity, Durham was acting


          under color of state law as an employee of the Michigan State


          Police.


 14.Defendants Other Unknown John or Jane Does are law-enforcement


    officers whose names are not available to Al Jessup at the time of


    filing.


       a. Does employed by the Ingham County Sheriff’s Department


          will be sued both personally and in their official capacities.


                                        5
 Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.6 Filed 03/11/21 Page 6 of 20




        b. Does employed by the Michigan State Police will be sued


           personally.


                         STATEMENT OF FACTS


I. The First Controlled Buy (Buy #1)


  15.On May 8, 2018, Ingham County Sheriff’s Deputy Nathan Olson and


     Michigan State Police Detective Sergeant Ray Durham arranged a


     controlled buy of narcotics.


  16. The buyer was the CI.


  17. According to the CI, the seller was to be Al Jessup.


  18. The CI lied about Al Jessup being the seller.


  19. The buy was to occur at the St. Ides Village Food Market at 2118 W.


     Jolly Rd. Lansing, MI 48910.


  20. Olson drove the CI to St. Ides in an undercover vehicle.


  21. They observed a black Buick drive by, and the seller was in the


     passenger seat.


                                        6
 Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.7 Filed 03/11/21 Page 7 of 20




  22. At the seller’s request, the buy ended up occurring down the side


     street of Starr Ave.


  23. The CI used $405 of prerecorded funds to buy what was later


     confirmed to be heroin and cocaine.


  24. Olson claims that he positively identified Al Jessup by checking


     Jessup’s image on file with the Michigan Secretary of State (SOS).


  25. It is untrue that Jessup was positively identified because he was not


     the seller.


  26. Unnamed officers (though they may potentially be already-named


     defendants in this action) followed the black Buick.


  27. They observed a male driving the vehicle and a female in the


     passenger seat.


  28. The vehicle was registered to a woman named Stephanie Duke.


II. The Second Controlled Buy (Buy #2)




                                        7
Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.8 Filed 03/11/21 Page 8 of 20




 29. On May 24, 2018, Durham and Olson arranged another controlled


    buy with the CI.


 30. This one was to take place at Mario’s Market, 6200 S. Martin Luther


    King Jr. Blvd. Lansing, MI 48911.


 31. The CI called the person who was purported to be Al Jessup at


    (330) 775-4001 in front of Durham and Olson.


 32. Jessup has never owned or used this phone number.


 33. Again Olson took the CI in an undercover vehicle to the location of


    the deal.


 34. This time the CI went inside the store to do the deal, exchanging


    $300 of prerecorded bills for some heroin (which also happened to


    contain some fentanyl).


 35. This time the CI claims to have positively identified Jessup from his


    SOS image and from seeing him in person.


 36. This was untrue because Al Jessup was not the person selling drugs.


                                        8
 Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.9 Filed 03/11/21 Page 9 of 20




  37. Upon information and belief, no officer saw or identified the person


     purported to be Al Jessup.


  38. Unnamed officers (though they may potentially be already-named


     defendants in this action) are both claimed to have been “unable to


     follow the suspect vehicle” and “were able to follow the suspect


     vehicle for a short distance” before terminating surveillance.


  39. In this instance, the suspect vehicle was a silver Honda hatchback


     with no other identifying information.


  40. It is unclear to Jessup at this time why the silver Honda was


     considered a suspect vehicle.


II. After the Controlled Buys


  41. On July 13, 2018, Tony Saucedo from Tri County Metro submitted


     the drugs from Buy #2 to the Michigan State Police Forensic


     Laboratory.




                                        9
Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.10 Filed 03/11/21 Page 10 of 20




  42. On July 25, 2018, forensic scientist Jeffrey Rosenthal confirmed that


     heroin and fentanyl were present.


  43. Sometime later, Tri County Metro submitted the drugs from Buy #1.


  44. The lab received those drugs on October 22, 2018.


  45. On December 4, 2018, Rosenthal confirmed that one of them was


     heroin and the other was cocaine.


  46. On February 7, 2019, the 54A District Court in Lansing authorized a


     felony complaint and arrest warrant against Al Jessup for his


     supposed role in these drug deals.


  47. On May 27, 2019—over one year after Buy #2—Darren Dykens and


     other Lansing Police Department officers arrested Al Jessup at his


     home in the quiet Colonial Village neighborhood on the southside of


     Lansing.




                                          10
Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.11 Filed 03/11/21 Page 11 of 20




  48. On May 28, 2019, Jessup was arraigned on three 20-year felonies that


     carry the possibility of consecutive sentencing, prison guidelines,


     driver’s license sanctions, and up to $25,000 in fines.


  49. As a condition of release, Jessup had to wear a GPS tether around his


     ankle, which he was financially responsible for.


  50. At his probable cause conference nine days later, the Ingham County


     Prosecutor’s Office moved for nolle prosequi on all three charges.


  51. The Honorable Louise Alderson granted the motion, dismissing the


     case against Jessup.


  52. Because of his unlawful deprivation of liberty and the damage to his


     reputation among his neighbors, Al Jessup has suffered extreme


     emotional distress from his arrest and having to navigate the


     criminal-justice system.


                                 CLAIMS




                                        11
Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.12 Filed 03/11/21 Page 12 of 20




  53. ​Generally, the Fourteenth Amendment’s Due Process Clause


        “incorporates” the Fourth Amendment in full.​3


  54. Fourth Amendment violations are therefore cognizable under 28


        U.S.C. § 1983.


  55. For all claims involving defendant Nathan Olson, Ingham County


        has ​Monell liability because those organizations’ policies either


        allowed for an unreliable CI to be employed or allowed for Olson to


        work with an unreliable CI employed by the Michigan State Police.


I. False Arrest Under the Fourth Amendment


  56.         The Fourth Amendment requires that warrants issue only upon


        probable cause.


  57. The warrant issued for Al Jessup’s arrest was not supported by


        probable cause.


  58. Defendant Confidential Informant #28068 is responsible for Jessup’s


        illegal arrest by lying to the police.60
        3
            Wolf v. Colorado, 338 U.S. 25 (1949).
                                                    12
Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.13 Filed 03/11/21 Page 13 of 20




  59. The remaining individual defendants are responsible for the illegal


     arrest by not ensuring they had probable cause before seeking an


     arrest warrant.


  60. This is because the remaining defendants neither used a sufficiently


     reliable confidential informant nor sufficiently corroborated the CI’s


     allegations.


II. False Arrest Under Michigan Law


  61. The allegations in paragraphs ​56​–60 also form the basis for the


     Michigan tort of false arrest, which requires that an arrest be (1)


     illegal and (2) unjustified because (3) the arrest not supported by


     probable cause.


  62. Each defendant caused and is liable for this false arrest.


III. False Imprisonment Under Michigan Law


  63. Likewise, the allegations in paragraphs ​56​–60 form the basis for the


     distinct Michigan tort of false imprisonment, which requires intent


                                        13
Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.14 Filed 03/11/21 Page 14 of 20




     of confinement and an act that either directly or indirectly results in


     confinement that the plaintiff is aware of.


  64. These elements are satisfied from Al Jessup’s initial arrest all the


     way to his release on bond.


  65. Indeed, wearing a GPS tether is also a deprivation of liberty


     amounting to confinement, and Jessup was forced to wear the tether


     until his case was dismissed nine days after being arraigned.


  66. Each defendant caused and is liable for this false imprisonment.


IV. Malicious Prosecution Under the Fourth Amendment


  67. The Fourth Amendment prohibits unreasonable searches and


     seizures, including the right to be free from malicious prosecution.


  68.Al Jessup was maliciously prosecuted under the Fourth Amendment


     because there was no probable cause for his prosecution, he suffered


     a deprivation of liberty beyond his initial arrest, and the charges


     against him were dropped.


                                       14
Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.15 Filed 03/11/21 Page 15 of 20




  69. For the reasons stated in paragraphs ​56​–60, each defendant in some


     way participated in and caused Jessup’s malicious prosecution.


V. Statutory Malicious Prosecution Under Michigan Law


  70. Under M.C.L. 600.2907, “Every person who shall, for vexation and


     trouble or maliciously, cause or procure any other to be arrested,


     attached, or in any way proceeded against, by any process or civil or


     criminal action, or in any other manner prescribed by law, to answer


     to the suit or prosecution of any person, without the consent of such


     person, or where there is no such person known, shall be liable to the


     person so arrested, attached or proceeded against.”


  71. Here, the CI stated that Al Jessup sold them drugs, when in fact it


     was someone else.


  72. Whatever the CI’s actual motives for the false accusations, they were


     certainly for purposes of vexation, trouble or malice.




                                        15
Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.16 Filed 03/11/21 Page 16 of 20




  73. Accordingly, the CI is liable to Jessup for statutory malicious


     prosecution.


VI. Common Law Malicious Prosecution Under Michigan Law


  74. Michigan common law allows for the tort of malicious prosecution


     when (1) the defendant(s) brought about the plaintiff’s prosecution


     (2) without probable cause, (3) the case was dismissed, and (4) the


     defendants acted with malice or a primary purpose other than that of


     bringing the offender to justice.


  75. Again, whatever the CI’s actual motives for lying, bringing Al Jessup


     to justice cannot have been among them.


  76. Accordingly, the CI is liable to Jessup for common-law malicious


     prosecution.


VII. Intentional Infliction of Emotional Distress




                                         16
Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.17 Filed 03/11/21 Page 17 of 20




  77. Intentional infliction of emotional distress (IIED) occurs where a


     defendant engages in extreme and outrageous conduct that causes a


     plaintiff to suffer severe emotional distress.


  78. IIED can be satisfied when a defendant either intends the extreme


     and outrageous conduct or is reckless in engaging in the conduct.


  79. Here, Al Jessup has suffered severe emotional distress from being


     arrested in broad daylight in front of his neighbors and subsequently


     deprived of his liberty.


  80. Because of his ordeal, Jessup has lost faith in the justice system and


     fears law enforcement.


  81. This severe emotional distress is a direct result of defendant CI’s lies.


  82. Lying about criminal behavior, much less drug-dealing, is both


     extreme and outrageous.


  83. The remaining individual defendants were reckless in relying on the


     CI.


                                        17
Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.18 Filed 03/11/21 Page 18 of 20




  84. This reckless reliance on a CI who has not proved to be reliable and


     whose claims were not corroborated directly resulted in Jessup’s


     severe emotional distress.


  85. Each defendant is liable to Al Jessup for either intentionally or


     recklessly causing his emotional distress.


VIII. Invasion of Privacy: Intrusion


  86. The tort of intrusion occurs when there is an unreasonable and


     highly offensive intrusion upon one’s seclusion.


  87. Al Jessup was wrongfully arrested (i.e., ​unreasonably seized) in his


     own home.


  88. The CI’s lies caused this.


  89. So did the remaining defendants’ unreasonable reliance on those lies.


  90. Each defendant is liable for this intrusion into Al Jessup’s seclusion.


IX. Invasion of Privacy: False Light




                                        18
Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.19 Filed 03/11/21 Page 19 of 20




  91. The tort of false light occurs when a defendant knowingly or


     recklessly disregards a highly offensive false statement that is


     publicized and places the plaintiff in a false light in the public eye.


  92. Here, the CI lied about Al Jessup being a drug dealer.


  93. The remaining individual defendants recklessly disregarded whether


     that was true.


  94. Al Jessup’s charges were—and still are—publicized on the 54A


     District Court website.


  95.Each defendant is responsible for Al Jessup being cast in a false light.


X. Slander


  96.Uttering false statements about someone being a criminal is


     defamation per se.​4


  97.The CI lied about Al Jessup being a drug dealer.


  98.Again, Jessup has suffered emotional and reputational harm as a


     result.
     4
         See MCL 600.2911.
                                         19
Case 1:21-cv-00232-HYJ-RSK ECF No. 1, PageID.20 Filed 03/11/21 Page 20 of 20




  99.The CI is liable for slander.


                         REQUEST FOR RELIEF


  100. Al Jessup requests actual and punitive damages for being


     unlawfully deprived of his liberty, suffering emotional distress, and


     having his reputation irreparably tarnished.


  101. Al Jessup requests that all defendants be permanently enjoined


     from employing Confidential Informant #28068.


  102. Al Jessup requests attorney’s fees under 28 U.S.C. §1988 and


     MCL 600.2911.


                      DEMAND FOR JURY TRIAL


  103. Al Jessup demands a jury trial on all issues raised in this


     complaint.


March 8, 2021                           /s/ Dustyn K. Coontz
                                        Attorney for Al Jessup




                                       20
